CHIEF JUSTICE HARGIS
delivered the opinion of the court.
These appeals, on motion of the Attorney General, were dismissed, because it appeared that neither of them had been filed within sixty days after the judgment was rendered.
On a motion to reconsider our action, we find that the judgment of conviction was rendered on the 30th day of September, and.an appeal granted upon that day to this, court, and time given till October 14th to file the bill of exceptions.
On the 13th of October, the bill was presented to the court, but the time was extended to complete the bill until *526October 21st, on which day it was completed and made part •of the record.
Upon an examination of the Acts of 1876, 1st volume, pp. 19-44, it appears that each month in the year, except July and August, constitutes a term of the Jefferson circuit ■court, whence these appeals are taken.
And the fourth subdivision of section 336," Criminal Code, provides: "If time be given beyond the term at which the .judgment is rendered to present a bill of exceptions, the ■transcript of the record may be filed in the clerk’s office of the Court of Appeals within sixty days after the bill of •exceptions is made a part of the record.”
Consequently, the motion to dismiss these appeals should have been overruled, as time was given beyond the term at which the judgment was rendered to prepare and complete the bill of exceptions, which was made part of the -record on the 21st of October, and within sixty days before the transcript was filed in the clerk’s office of this court.
Motion to re-instate the cases on the docket is sustained.